Citation Nr: 0909648	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  99-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory 
disability, also claimed as due to asbestos and herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision which declined to 
reopen the Veteran's previously denied claim for service 
connection for a respiratory disorder.  The Veteran testified 
before the Board at a hearing held via videoconference in 
August 2000, and at a hearing held at the RO in March 2003 
before the undersigned.  In October 2005, the Board reopened 
and remanded the claim for further development.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), that reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides in which the only evidence of exposure 
is the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In this case, the Board 
imposed a stay on the Veteran's claim for service connection 
for a respiratory disorder, also claimed as due to asbestos 
and herbicide exposure, because it falls within that category 
and was included in that stay.  The United States Court of 
Appeals for the Federal Circuit issued a decision in that 
case, Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008).  The 
appellant a petition for a writ of certiorari to the Supreme 
Court, which was denied on January 21, 2009.  Haas v. Peake, 
129 S.Ct. 1002 (Jan. 21, 2009).  The stay of Haas-related 
cases has been lifted and The Board now proceeds with 
adjudication of the Veteran's claim. 

In correspondence dated in April 2006, the Veteran appears to 
have raised new claims of entitlement to service connection 
for left arm and dental disabilities, and sought to reopen 
his previously denied claim for service connection for a low 
back disability.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's service records do not demonstrate that he 
was exposed to either herbicides or asbestos during his 
service.

2.  The competent medical evidence does not demonstrate that 
the Veteran's respiratory disability was incurred in or 
aggravated by his active service or is due to exposure to 
herbicides or asbestos during his active service.


CONCLUSION OF LAW

Service connection for a respiratory disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In March 2003, April 2004, and July 2004, after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2007 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Board's October 2005 remand, in 
November 2005, the RO asked the Veteran to provide evidence 
corroborating his claimed asbestos exposure during service 
and medical evidence of any current asbestos-related lung 
disease.  However, the Veteran failed to provide the 
requested evidence in support of his claim.  VA examinations 
pertinent to the Veteran's claim were obtained in December 
1994 and August 2002.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.
A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  However, even if the 
Veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As an 
initial matter, the Veteran contends that he has a 
respiratory disability, which is not a disease associated 
with exposure to herbicide agents.  While the Veteran 
contends that he was exposed to Agent Orange during service, 
and a February 1998 private medical report states that he was 
exposed to Agent Orange, mere exposure to Agent Orange is not 
a compensable occurrence.  Therefore, the presumption of 
service connection based on exposure to herbicide agents does 
not apply and the Board will address the merits of the 
Veteran's claim on alternate bases.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service and/or post-
service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the 
claimed disease.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a respiratory 
disability.

The Veteran's service medical records include April 1963 
enlistment and August 1967 separation examinations which 
reflect normal clinical evaluations of the lungs and chest.  
A January 1964 note indicates that the Veteran had no real 
difficulty breathing.  The service records do not reflect 
findings, complaints, symptoms, or a diagnosis of any 
respiratory disability and are also negative for asbestosis 
or another asbestos-related disease.

Private treatment records dated from June 1970 to September 
1970 reflect that examinations of the lungs were 
unremarkable.  A November 1972 chest x-ray examination 
indicated left upper lobe infiltration with possible 
pneumonia.  However, in March 1973 the Veteran's lungs were 
clear.

The Veteran underwent a VA general medical examination in 
September 1973 that was negative for any findings, 
complaints, symptoms, or diagnosis of any respiratory 
disability.

Private medical records dated from 1973 to 1980 reflect 
normal lungs.  A chest X-ray in February 1982 disclosed small 
discoid atelectatic changes at the left lung base, with no 
evidence of a confluent parenchymal infiltrate.  In September 
1986, the Veteran had an occasional shortness of breath 
secondary to back pain and reported an eighteen year history 
of exposure to asbestos.  However, a chest x-ray showed no 
obvious parenchymal or pleural abnormality.  Records dated in 
June 1988 are negative for any history of dyspnea, cough, or 
expectoration.  A July 1988 report is negative for any 
shortness of breath, pneumonia, tuberculosis, or hemotypsis.  
A June 1994 chest x-ray was normal.

On VA examination in December 1994, the Veteran said that 
during his service, he worked frequently in the engine room 
where he was exposed to asbestos.  From 1969 to 1977, he 
worked as a boilermaker and claimed that he had been exposed 
to Agent Orange during riverboat patrols in Vietnam.  On 
examination, there was evidence of moderate chronic 
obstructive pulmonary disease, but there was no evidence of 
any asbestos or Agent Orange related diseases.  Chest X-rays 
showed the lungs to be clear.  He was diagnosed with chronic 
obstructive pulmonary disease (COPD), moderate, partially 
reversible.

In July 1995, the Veteran underwent a private pulmonary 
evaluation at which time he complained of a chronic 
productive cough over the last two to three years with 
wheezing and significant shortness of breath.  It was noted 
that in 1969, he ended his twelve year habit of smoking one 
pack of cigarettes per day.  From 1959 to 1963, he worked as 
a mechanic where he replaced and relined asbestos-lined brake 
shoes and clutches.  During service from 1963 to 1967, he 
indicated that he predominantly functioned as a storekeeper 
and that he commonly had to go into work areas where 
insulators and other craftsmen were removing or replacing 
asbestos insulation.  He said the sailors had to function in 
multiple capacities and would commonly have to clean up 
asbestos remnants after the asbestos craftsmen completed 
their tasks.  After service from 1969 to 1977, he worked as a 
boilermaker and removed asbestos jackets and insulation from 
boilers and pipes using his hands, tools, or torches.  On 
occasion, he replaced precut block or mixed asbestos mud, 
although he frequently worked around insulators and others 
who were repairing or replacing asbestos insulation.  He also 
rebuilt valves and gaskets, requiring him to remove and 
replace asbestos insulation.  On examination, he suffered 
from bronchitis and his lungs had fine crackles that did not 
clear with a cough.  The impression was that he had evidence 
of pulmonary asbestos.  However, the physician did not relate 
it to his service.

Private treatment records dated in October 1995 and December 
1996 reflect a diagnosis of and treatment for bronchitis.  A 
chest x-ray in February 1997 was normal.  In November 1997, 
the Veteran denied any shortness of breath and in January 
1998, the lungs were clear.  

A February 1998 private medical report states that the 
Veteran was exposed to Agent Orange.  However, an examination 
of the lungs showed that they were clear to auscultation 
bilaterally.  Additional x-ray examinations showed small 
bilateral pleural effusions and pneumomediastinum anteriorly 
post-heart surgery.  He was later diagnosed with pulmonary 
fibrosis and chronic cough with rales in the lungs after 
surgery.

In April 1998, the Veteran was hospitalized for complaints of 
chest pain.  Examinations of the lungs revealed diffuse 
rales, rhonchi, and wheezes bilaterally.  He was diagnosed 
with probable bronchitis with possible congestive heart 
failure.  The final diagnosis was cough and dyspnea probably 
due to bronchitis with possible congestive heart failure.  
Another examination of the lungs revealed bibasilar rhonchi 
without crackles.  There was no evidence of pulmonary edema 
during a chest x-ray examination.  At the time of hospital 
discharge, an x-ray examination of the lungs was 
unremarkable.  In May 1998, a chest x-ray was negative.  
However, records dated in October 1998 and November 1998 show 
evidence of chest congestion.

Private medical records dated in January 1999 reflect a 
diagnosis of acute bronchitis.  In June 1999, the Veteran's 
lungs were clear and in September 1999, a chest x-ray was 
negative.  However, records dated in December 2000 reflect 
treatment for bouts of bronchitis and a diagnosis of 
pneumonia in the right middle lobe.  An undated record 
includes a diagnosis of asbestosis.

In May 2001, the RO requested that the National Personnel 
Records Center (NPRC) furnish records of the Veteran's 
exposure to asbestos in service or jobs that he performed.  
In September 2001, the NPRC responded that they had no way of 
determining the extent of the Veteran's exposure to asbestos 
during his service.  The NPRC stated that general 
specifications for ships during the Veteran's period of 
service required heated surfaces to be covered with an 
insulating material and that while it was highly probable 
that asbestos products were used to achieve that end, his 
occupation was that of seaman and the probability of exposure 
to asbestos was minimal.  A positive statement that the 
Veteran was or was nor exposed could not be made.

The Veteran was afforded a VA respiratory examination in 
August 2002.  He stated that he was exposed to asbestos 
during his service and served as a minesweeper and 
storekeeper.  He claimed that asbestos was present in the 
insulation on the ship.  After service, he was occupationally 
exposed to asbestos as a boilermaker and indicated that he 
was diagnosed with lung asbestosis around 1989.  He presented 
with complaints of a mild shortness of breath with an 
occasional cough and had several attacks of pneumonia and 
bronchitis in the past.  He used a nebulizer at home once or 
twice a week and quit smoking thirty-four years ago.  On 
examination, the lungs were clear to auscultation.  There was 
no evidence of kyphoscoliosis or pectus excavatum.  Pulmonary 
function tests revealed moderate obstructive disease and 
additional moderate restrictive disease and mild decrease in 
DEB.  He was diagnosed with a history of asbestos exposure in 
the past, but no pulmonary asbestosis was detected clinically 
or radiologically.  However, he showed mild obstructive and 
restrictive diseases according to the pulmonary function 
tests.  On chest x-ray, there was no evidence of active 
disease.

In March 2003, the Veteran testified that while serving 
aboard the USS Inflict in 1966, he was exposure to asbestos 
from insulation on the ship.  However, he also testified that 
he did not receive treatment for asbestos during service and 
that he did not know how long after service he began having 
shortness of breath, but that it was approximately in 1981 or 
1982.

The Veteran's post-service medical records are negative for 
any diagnosis of a respiratory disability until more than 
five years after separation.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence shows that the Veteran 
now suffers from a mild obstructive and restrictive pulmonary 
disease, the preponderance of the evidence does not show that 
the current respiratory disability was incurred in or 
aggravated during service.  Furthermore, there is no 
competent medical opinion that relates any respiratory 
disability to his service.  In the absence of competent 
medical evidence linking any current respiratory disability 
to service, including asbestos and herbicide exposure, 
service connection must be denied.

With respect to asbestos exposure, the Veteran's service 
personnel records demonstrate that he served as a seaman and 
deckhand and in September 2001, the NPRC indicated that the 
probability of the Veteran's exposure to asbestos was 
minimal.  On December 1994 VA examination, there was no 
evidence of an asbestos-related disease.  While an undated 
report and a July 1995 private medical report reflect a 
diagnosis of asbestosis, the competent medical evidence also 
indicates occupational exposure to asbestos prior to and 
after service.  While the August 2002 VA examiner diagnosed 
the Veteran with a history of asbestos exposure and the 
Veteran alleged that he was exposed to asbestos during 
service as a minesweeper and storekeeper, the service 
personnel records do not include minesweeping as part of his 
duties, and there is no objective evidence that the Veteran 
was exposed to asbestos during service.  Even if the Veteran 
had been exposed to asbestos during service, mere exposure to 
a potentially harmful agent is insufficient for eligibility 
for VA disability benefits.  The medical evidence must show 
not only a currently diagnosed disability, but also a nexus, 
that is, a causal connection, between the current disability 
and any exposure to asbestos in service.  Hickson v. West, 12 
Vet. App. 247 (1999).  Here, there is no competent evidence 
of record otherwise linking any respiratory disability to in-
service asbestos exposure.  While there is some limited 
evidence suggestive of a diagnosis of asbestosis, the August 
2002 VA examination did not detect asbestosis clinically or 
radiologically.  The Board finds that opinion is the most 
persuasive evidence in this case and that it tends to show 
that no respiratory disability that is the result of asbestos 
exposure is shown in this case.

With respect to herbicide exposure, while the Veteran 
contends that he was exposed to Agent Orange during riverboat 
patrols in Vietnam, the competent medical evidence does not 
show that the Veteran has been diagnosed with a disease that 
is presumed to be the result of exposure to herbicides.  38 
C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  In addition, on 
December 1994 VA examination the examiner found no evidence 
of any Agent-Orange related disease.  Finally, there is no 
competent evidence of record otherwise linking the Veteran's 
respiratory disability to herbicide exposure.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
respiratory disability began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any respiratory disability was incurred in or 
aggravated by service or that any respiratory disability was 
the result of exposure to asbestos or herbicides during the 
veteran's service.  Therefore, service connection for a 
respiratory disability is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disability, also claimed 
as due to asbestos and herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


